Citation Nr: 1455269	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a scar, related to the insertion of a drain tube during an in-service surgical procedure. 

2. Entitlement to service connection for an injury to Muscle Group XIV, to include as secondary to a service-connected injury to Muscle Group XVII.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In January 2014, the Veteran testified at a hearing before the undersigned Acting Veteran's Law Judge, seated at VA's Central Office in Washington, DC (Central Office hearing). 

The issues of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD); a right knee disorder; a left knee disorder; a liver disorder, to include as due to tuberculosis; and a heart disorder, to include as due to tuberculosis; entitlement to the reopening of a previously denied claim for service connection for tuberculosis; and entitlement to special monthly compensation and specially adapted housing have been raised by the record in a June 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for an injury to Muscle Group XIV is addressed in the REMAND portion of the decision below and [is/are] REMANDED to the AOJ.




FINDING OF FACT

The claimed scar, described as a circular scar secondary to a penrose drain located over the right iliac area, was incurred during an in-service surgical procedure. 


CONCLUSION OF LAW

The criteria for service connection for a scar, related to the insertion of a drain tube during an in-service surgical procedure, have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the evidence and the credible testimony of the Veteran, the Board finds that service connection is warranted for service connection for a scar, related to the insertion of a drain tube during an in-service surgical procedure. In a February 1968 service treatment record, a service examiner reported performing a laparotomy. In a diagram included on that record, the service examiner noted two scars resulting from that operation, including a large scar at the Veteran's midsection (for which the VA has already granted service connection) and a smaller circular scar above the Veteran's right hip, resulting from a drain tube insertion. In a September 1970 VA medical examination report, a VA examiner noted finding a "circular scar, secondary to the penrose drain located over the right iliac area, depressed, measuring about 1/2 inch in diameter." A recent picture provided by the Veteran indicates the presence of a depressed area in approximately the location described by both the February 1968 service examiner and the September 1970 VA examiner. As the scar was incurred during service, the criteria for service connection have been met. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).



ORDER

Service connection for a scar, related to the insertion of a drain tube during an in-service surgical procedure, is granted. 


REMAND

Accordingly, the issue of service connection for an injury to Muscle Group XIV is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed muscle disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

2. Schedule the Veteran with for an examination to determine the nature and etiology of an injury to Muscle Group XIV, to include as secondary to a service-connected injury to Muscle Group XVII. A copy of the claims file should be provided to the examiner who should acknowledge its receipt and review. 

The VA examiner should specify which Muscle Groups and which symptoms or deficits are residuals of the in-service gunshot wound itself (including which Muscle Groups were damaged by the track of the missile) and then separately clearly identify which Muscle Group deficits and symptoms are not part of the residuals of the gunshot wound itself.

After an examination of the Veteran, an interview, and a review of the claims file, the VA examiner should offer an opinion as to whether any injury to Muscle Group XIV was either (a) at least as likely as not related to service, to include the in-service gunshot wound; or (b) was caused or permanently aggravated beyond its normal progression by the service-connected injury to Muscle Group XVII. 

An explanation must be provided for each opinion or conclusion expressed. If an opinion cannot be provided without resort to speculation, the examiner must provide detailed reasons for the inability to provide an opinion.

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If any benefit sought remains denied the Veteran should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


